Judgment so far as appealed from modified by inserting therein a provision to the effect that the defendant has no interest in the premises described except as expressly provided in the judgment and by eliminating from the judgment the provision which strikes out of the deed and the record thereof the conditions in controversy, and by adding thereto a provision that the judgment is without prejudice to an action at law for damages, upon the ground the pleadings and procedure at the trial did not raise an issue as to the right of the defendant to recover money damages upon breach of the conditions. The first conclusion of law disapproved and reversed and in place thereof it is found that equity requires that the conditions in the deed numbered respectively first and second, and so much of that numbered third as the court below ordered stricken out, be adjudged to be unenforeible as claims- or liens against the real property in question. The judgment so far as appealed from as modified is affirmed, without costs of this appeal to either party. All concur. Present — Hubbs, P. J., Clark, Sears, Taylor and Sawyer, JJ.